Exhibit 10.24

 

First amendment to EMPLOYMENT AGREEMENT

THIS AMENDMENT, dated as of the   18th day of February 2020 to the employment
agreement made as of the 21st day of April 2008, by and between UNIVERSAL
STAINLESS & ALLOY PRODUCTS, INC., a Delaware corporation (the "Company"), and
Christopher M. Zimmer (the "Executive").

WITNESSETH:

In consideration of the covenants and agreements herein contained, and intending
to be legally bound hereby, the Company and Executive agree as follows:

Amendment:

WHEREAS, the Company desires to eliminate the corporate membership at the
Southpointe Golf Club, 360 Southpointe Boulevard, Canonsburg, PA  15317; and

WHEREAS, the Executive is an employee designated as a corporate member of the
Southpointe Golf Club pursuant to the Company’s corporate membership, and

WHEREAS, the Executive wishes to convert the Southpointe Golf Club corporate
membership to a personal Master Membership, and

WHEREAS, the Executive’s employment agreement made as of the 21st day of April
2008 provides for in Schedule A: Incentive Compensation and Perquisites, Item #5
Club Membership:  The Company shall pay the membership dues for Executive at
Southpointe Golf Club.  Charges related to the use of the Club shall be the
responsibility of the Executive.

NOW, THEREFORE, the Executive’s employment agreement made as of the 21st day of
April 2008 will be so amended to eliminate the Schedule A: Incentive
Compensation and Perquisites, Item #5 Club Membership. The Executive’s current
monthly salary will be adjusted effective January 1, 2020, to cover the monthly
dues payment of the Master Membership.

No other changes are made to the Executive’s employment agreement made as of the
21st day of April 2008.

IN WITNESS WHEREOF, the Company and the Executive have duly executed this
Agreement as of the day and year first written above.

UNIVERSAL STAINLESS & ALLOY

   PRODUCTS, INC.

 

By:/s/ Dennis M. Oates

 

Title:President and Chief Executive Officer

 

EXECUTIVE

 

/s/ Christopher M. Zimmer

Christopher M. Zimmer

